Title: From George Washington to Benjamin Franklin, 11 February 1787
From: Washington, George
To: Franklin, Benjamin



Dear Sir,
Mount Vernon 11th Feby 1787

On the 3d of Novr I had the honr of addressing your Excelly a letter, of which the enclosed is a copy. Having heard nothing from you since, I am led to apprehend a miscarriage of it, and therefore give you the trouble of a duplicate: not knowing what reply to make to Sir Edward Newe[n]ham, or what more to do in this business untill I am favoured with your answer. With the greatest respect & regard I have the honor to be Yr Excellency’s Most Obedt Hble Servt

Go: Washington

